DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 14, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8, 11, 14, 15 and 16 of U.S. Patent No. 11,064,325. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim(s) is/are either anticipated by, or would have been obvious over, the reference claim(s) 1, 7, 8, 14, 15 and 16 of U.S. Patent No. 11,064,325, as shown in the following comparison.

Examined Application Claims
Patent reference claims
1. A method of discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network, wherein the NF is registered in a Network Repository Function (NRF) comprised by the telecommunication network using a service name, a service address, and a plurality of selection rules, with each selection rule defining a further, distinct, service address and a precondition for applying the selection rule, the method comprising the NRF: 
    receiving a discovery request from a NF consumer, wherein the discovery request comprises the service name;
    determining a set of one or more selection rules from the plurality of selection rules based on a prioritization order associated with the plurality of selection rules; and
    transmitting a discovery response to the NF consumer, wherein the discovery response comprises, instead of the service address, the further, distinct, service address associated with a selection rule determined from the set of one or more selection rules.
1. A method of discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network, wherein the NF is registered in a Network Repository Function (NRF) comprised by the telecommunication network, using a service name, a service address, and a selection rule, wherein the selection rule defines a further, distinct, service address and a precondition for applying the selection rule,  the method comprising the NRF:

    receiving a discovery request from a NF consumer, wherein the discovery request comprises the service name;
    determining that the selection rule applies by determining that the precondition is met based on the received discovery request; and 
    
    transmitting a discovery response to the NF consumer, wherein the discovery response comprises the further, distinct, service address instead of the service address.



4. The method of claim 3, wherein the plurality of selection rules are associated with a prioritization order for determining which of the plurality of selection rules apply when multiple preconditions are met.
7. A method of registering a service provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network in a Network Repository Function (NRF) comprised by the telecommunication network, the method comprising the NF:
    transmitting a service registration request to the NRF, wherein the service registration request comprises a service name, a service address, and a plurality of selection rules, with each selection rule defining a further, distinct, service address and a precondition for applying the selection rule, and wherein the plurality of selection rules is associated with a prioritization order for determining which of the plurality of selection rules apply when multiple preconditions are met; and
     receiving, from the NRF, a service registration response thereby indicating that the service is registered at the NRF.
7. A method of registering a service provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network in a Network Repository Function (NRF) comprised by the telecommunication network, the method comprising the NF:
    transmitting a service registration request to the NRF, wherein the service registration request comprises a service name, a service address, and a selection rule;
    wherein selection rule defines a further, distinct, service address and a precondition for applying the selection rule; and 
    






     receiving, from the NRF, a service registration response thereby indicating that the service is registered at the NRF.

8. A Network Repository Function (NRF) configured to support discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network, wherein the NF is registered in the NRF comprised by the telecommunication network using a service name, a service address, and a plurality of selection rules, with each selection rule defining a further, distinct, service address and a precondition for applying the selection rule, the NRF comprising: 
    receive circuitry configured to receive a discovery request, from a Network Function (NF) consumer, wherein the discovery request comprises the service name; 
     processing circuitry configured to determine a set of one or more selection rules from the plurality of selection rules based on a prioritization order associated with the plurality of selection rules; and
    transmit circuitry configured to transmit a discovery response to the NF consumer, wherein the discovery response comprises, instead of the service address, the further, distinct, service address associated with a selection rule determined from the set of one or more selection rules
8. A Network Repository Function (NRF) configured to support discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network, wherein the NF is registered in the NRF comprised by the telecommunication network using a service name, a service address, and a selection rule, wherein the selection rule defines a further, distinct, service address and a precondition for applying the selection rule; the NRF comprising: 

    receive circuitry configured to receive a discovery request, from a Network Function (NF) consumer, wherein the discovery request comprises the service name; 
    processing circuitry configured to determine that the selection rule applies by determining that the precondition is met based on the received discovery request; 
    
    transmit circuitry configured to transmit a discovery response to the NF consumer, wherein the discovery response comprises the further service address instead of the service address.



   11. The NRF of claim 10, wherein the plurality of selection rules are associated with a prioritization order for determining which of the plurality of selection rules apply when multiple preconditions are met.
14. A network function (NF) configured to register a service provided by the NF in a Service Based Architecture (SBA) based telecommunication network in a Network Repository Function (NRF) comprised by the telecommunication network, wherein the NF comprises:
    transmit circuitry configured to transmit a service registration request to the NRF, wherein the service registration request comprises a service name, a service address, and a plurality of selection rules, with each selection rule defining a further, distinct, service address and a precondition for applying the selection rule, and wherein the plurality of selection rules is associated with a prioritization order for determining which of the plurality of selection rules apply when multiple preconditions are met; and
    receive circuitry configured to receive, from the NRF, a service registration response thereby indicating that the service is registered at the NRF.
14. A network function (NF) configured to register a service provided by the NF in a Service Based Architecture (SBA) based telecommunication network in a Network Repository Function (NRF) comprised by the telecommunication network, wherein the NF comprises:
    transmit circuitry configured to transmit a service registration request to the NRF; wherein the service registration request comprises a service name, a service address, and a selection rule, wherein selection rule defines a further, distinct, service address and a precondition for applying the selection rule; 








    receive circuitry configured to receive, from the NRF, a service registration response thereby indicating that the service is registered at the NRF.
15. A non-transitory computer readable recording medium storing a computer program product for discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network; wherein the NF is registered in a Network Repository Function (NRF) comprised by the telecommunication network, using a service name, a service address, and a selection rule; wherein the selection rule defines a further, distinct, service address and a precondition for applying the selection rule; the computer program product comprising program instructions which, when run on processing circuitry of the NRF, causes the NRF to:
    receive a discovery request, from a NF consumer, wherein the discovery request comprises the service name;
    determine a set of one or more selection rules from the plurality of selection rules based on a prioritization order associated with the plurality of selection rules; and 
    transmit a discovery response to the NF consumer, wherein the discovery response comprises, instead of the service address, the further, distinct, service address associated with a selection rule determined from the set of one or more selection rules.
15. A non-transitory computer readable recording medium storing a computer program product for discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network; wherein the NF is registered in a Network Repository Function (NRF) comprised by the telecommunication network, using a service name, a service address, and a selection rule; wherein the selection rule defines a further, distinct, service address and a precondition for applying the selection rule; the computer program product comprising program instructions which, when run on processing circuitry of the NRF, causes the NRF to:
    receive a discovery request, from a NF consumer, wherein the discovery request comprises the service name;
    determine that the selection rule applies by determining that the precondition is met based on the received discovery request; and 
    
    transmit a discovery response to the NF consumer, wherein the discovery response comprises the further, distinct, service address instead of the service address.
16. A non-transitory computer readable recording medium storing a computer program product for registering a service provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network in a Network Repository Function (NRF) comprised by the telecommunication network; the computer program product comprising program instructions which, when run on processing circuitry of the NF, causes the NF to: 
    transmit a service registration request to the NRF, wherein the service registration request comprises a service name, a service address, and a plurality of selection rules, with each selection rule defining a further, distinct, service address and a precondition for applying the selection rule, and wherein the plurality of selection rules is associated with a prioritization order for determining which of the plurality of selection rules apply when multiple preconditions are met;
     receive, from the NRF, a service registration response thereby indicating that the service is registered at the NRF.
16. A non-transitory computer readable recording medium storing a computer program product for registering a service provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network in a Network Repository Function (NRF) comprised by the telecommunication network; the computer program product comprising program instructions which, when run on processing circuitry of the NF, causes the NF to: 
    transmit a service registration request to the NRF, wherein the service registration request comprises a service name, a service address, and a selection rule, wherein selection rule defines a further, distinct, service address and a precondition for applying the selection rule; 








    receive, from the NRF, a service registration response thereby indicating that the service is registered at the NRF.


	Correction is required. 

Allowable Subject Matter
Claims 1-16 are allowed under a pending condition of a terminal disclaimer is timely filed in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome an actual or provisional rejection based on nonstatutory double patenting rejection provided with the reference patent above. 


The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach and suggest the followings. However, these references fail to teach, suggest or disclose the unique and distinct claimed features and limitations recited from the independent claims 1, 7, 8, 14, 15 and 16, as filed on 06/23/2021, i.e., “A method of discovering services provided by a network function (NF) in a Service Based Architecture (SBA) based telecommunication network, wherein the NF is registered in a Network Repository Function (NRF) comprised by the telecommunication network using a service name, a service address, and a plurality of selection rules, with each selection rule defining a further, distinct, service address and a precondition for applying the selection rule, the method comprising the NRF: 
    receiving a discovery request from a NF consumer, wherein the discovery request comprises the service name;
    determining a set of one or more selection rules from the plurality of selection rules based on a prioritization order associated with the plurality of selection rules; and
    transmitting a discovery response to the NF consumer, wherein the discovery response comprises, instead of the service address, the further, distinct, service address associated with a selection rule determined from the set of one or more selection rules.”
	Firstly, Hammer et al. (Publication No. US 2013/0166703), at best, teaches a system includes an interface configured to receive a first request sent from a first customer for a first service provided by a first service provider, the first request being of a first type. The system includes at least one processor configured to determine a first set of configuration parameters from a first policy associated with the first service provider in response to receiving the first request. The processor causes a node associated with the first service provider to provide the first service in response to receiving the first request using the first set of configuration parameters.
 	However, Hammer does not teach, suggest or disclose the unique claimed features and limitations recited by the independent claims 1, 7, 8, 14, 15 and 16, as filed on 06/23/2021. 
	Secondly, Singh et al. (Publication No. US 2018/0227871), at best, teaches a user equipment registration method for network slice selection, and a network controller and a network communication system are provided. The method includes receiving a registration request of a UE, in response to receiving the registration request including slice selection information, determining whether having a capability for serving the UE according to the slice selection information, so as to transmit a first network function discovery request including the slice selection information or transmit a second network function discovery request for searching a target AMF, and selecting a network function for serving the UE according to a network function discovery response to perform a registration setting operation after receiving the network function discovery response corresponding to the first network function discovery request, or transmitting an interface connection release message to an access node after receiving another network function discovery response corresponding to the second network function discovery request. 
  	However, Singh does not teach, suggest or disclose the unique claimed features and limitations recited by the independent claims 1, 7, 8, 14, 15 and 16, as filed on 06/23/2021. 
	Lastly, Toth et al. (Publication No. US 2012/0203864), at best, teaches method and system for selecting one or more network elements of a communication network from which a requested content is to be downloadable to a requesting host is based on an enhanced DNS functionality which is adapted to provide an optimized network element selection. A received address resolving request results in a process for selectively identifying and acquiring topology related network information, which is using the acquired information as a basis for selecting one or more network elements. Addresses are then resolved for the selected network elements, and the obtained addresses are provided to the requesting host in response to the request.
 	Toth, however, does not teach, suggest or disclose the unique claimed features and limitations recited by the independent claims 1, 7, 8, 14, 15 and 16, as filed on 06/23/2021. 
 	As such, the closest references found in the above, by taken alone or in combination, fail to teach, suggest or disclose the unique claimed features and limitations recited by the independent claims 1, 7, 8, 14, 15 and 16 (and thus the corresponding dependent claims 2-6 and 9-13) as filed on 06/23/2021.
 	Therefore, claims 1-16 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644